Orders of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about March 16, 2005, which terminated respondent father’s parental rights to the subject children and committed their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of abandonment was based on uncontroverted evidence that, during the six-month period immediately prior to the filing of the petition, respondent failed to visit or communicate with his children or the agency, although able to do so and not prevented or discouraged from doing so by the agency (Social Services Law § 384-b [5] [a]; Matter of Anthony M., 195 AD2d 315 [1993]). The finding that termination of respondent’s parental rights was in the children’s best interests is supported by a fair preponderance of the evidence, including, among other things, that the foster mother who has cared for them since they were three weeks old is strongly attached to them, has been providing quality care for their special needs arising out of their developmental delays, and wants to adopt them (Matter of Starlette P., 302 AD2d 299 [2003]). While respondent may have demonstrated some concern for his children, that concern was shown too late, and the children should not have to wait any longer for a permanent home (Matter of Yadira W., 261 AD2d *372346 [1999]). Concur—Buckley, P.J., Tom, Andrias, Gonzalez and Sweeny, JJ.